                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

UNITED STATES OF AMERICA

VS.                                                       CASE NO: 6:05-cr-165-Orl-31GJK

JAMES ROOSEVELT LEE


                                             ORDER
       This Matter comes before the Court without a hearing on the Defendant’s Motion to

Reduce Sentence Pursuant to the First Step Act of 2018 (Doc. 227), the Government’s Response

in Opposition (Doc. 229), and the Defendant’s Reply (Doc. 232).

       On January 11, 2006, the Defendant was convicted of possession with intent to distribute

a quantity of five grams or more of cocaine base and possession with intent to distribute cocaine

hydrochloride in violation of 21 U.S.C. § 841(b)(1)(C). The Defendant moves to reduce his

sentence based on Section 404(b) of the First Step Act.

       Section 404(b) 1 of the First Step Act retroactively applies the Fair Sentencing Act of

2010’s reduction in the crack/powder cocaine sentencing disparity to those defendants who were

sentenced for “covered offenses” prior to the passage of the Fair Sentencing Act. Section 404(a)

defines a “covered offense” as “a violation of a Federal criminal statute, the statutory penalties for

which were modified by section 2 or 3 of the Fair Sentencing Act of 2010 (Public Law 111–220;

124 Stat. 2372), that was committed before August 3, 2010.”


       1
         Section 404(b) states: “A court that imposed a sentence for a covered offense may, on
motion of the defendant, the Director of the Bureau of Prisons, the attorney for the Government,
or the court, impose a reduced sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010
(Public Law 111–220; 124 Stat. 2372) were in effect at the time the covered offense was
committed.”
         Simply put, Lee is a defendant who was sentenced for a covered offense prior to the

passage of the Fair Sentencing Act. The Government disagrees, explaining that, when Lee was

charged, “an indictment seeking penalties under Section 841(b)(1)(B) only needed to allege that

the offense involved five or more grams of crack cocaine.” Doc. 229 at 8. The new statutory

language requires that the indictment allege that the offense involves twenty-eight or more grams

of crack cocaine. Lee was deemed responsible for forty-one grams of crack cocaine. See id. The

Government theorizes that, had the threshold quantity of twenty-eight grams applied when Lee

was charged, he would have been “subject to the enhanced penalties of section 841(b)(1)(B) that

app[lied] to that quantity,” and thus, the First Step Act should not apply to Lee’s case. See id.

        As the Government acknowledged in its Response, “courts have arrived at varying

interpretations of the First Step Act.” Doc. 229 at 9. The Government argues that the factual

statements in the PSR, rather than the crime with which Lee was charged, should determine the

applicability of Section 404(b). However, a court in the Middle District of Florida has found that

Fair Step Act eligibility depends on the offense of conviction. See United States v. Allen, No. 8:00-

cr-378-T-26AAS and United States v. Mikell, No. 8:94-cr-133-T-26EAJ. This Court agrees.

        What Lee would have been charged with if the law had been different is irrelevant. The

Court will not now assume that Lee would have been charged with a crime that did not exist at the

time of his conviction. See, e.g., United States v. Allen, 8:00-cr-378-RAL-AAS, Doc. 69 at 11

(M.D. Fla. 2019) (transcript of February 19, 2019 hearing). What matters for purposes of the First

Step Act is the language in the indictment. United States v. Davis, No. 07-CR-245S (1), 2019 WL

1054554, at *2 (W.D.N.Y. Mar. 6, 2019) (“This argument is not persuasive, however, because it

is the statute of conviction, not actual conduct, that controls eligibility under the First Step Act.”).

The Government describes Section 404(b) as being triggered by the particular details or




                                                 -2-
circumstances of a violation (or “relevant conduct”) rather than “the defendant’s statute of

conviction.” Doc. 229 at 5. Section 404(b) says nothing about relevant conduct. Cf. Allen, Doc.

69 at 14. A covered offense is one that violates a federal statute; it is that conviction, and not

underlying relevant conduct, that determines eligibility under the plain language of the First Step

Act.

       For the foregoing reasons, the Defendant’s Motion to Reduce Sentence (Doc. 227) is

hereby GRANTED. The Court REDUCES the Defendant’s sentence to a term of time served, to

be followed by a term of six (6) years of supervised release. The Courtroom deputy clerk is

requested to furnish the Court with an amended judgment in a criminal case reflecting this

reduction in Defendant’s sentence.

       DONE and ORDERED in Orlando, Florida on June 26, 2019.




Copies furnished to:

United States Marshal
United States Attorney
United States Probation Office
United States Pretrial Services Office
Counsel for Defendant




                                               -3-
